Citation Nr: 0217415	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2000, for the grant of service connection for chronic 
obstructive pulmonary disease, to include on the basis of 
clear and unmistakable error in rating decisions of November 
1992.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
chronic obstructive pulmonary disease with a history of 
bronchitis and assigned February 4, 2000, as the effective 
date of the award.  The veteran disagreed with the effective 
date assigned, and this appeal ensued.  

A rating decision dated in September 2001 found that rating 
decisions dated in November 1992 were not clearly and 
unmistakably erroneous in denying service connection for 
bronchitis and chronic obstructive pulmonary disease.  This 
had the effect of denying entitlement to an earlier 
effective date for the grant of service connection for 
chronic obstructive pulmonary disease with a history of 
bronchitis.  In December 2001, the Board remanded this case 
for issuance of a statement of the case with respect to the 
clear and unmistakable error issue, which the RO 
subsequently did.  The RO submitted a VA Form 9 on the issue 
in March 2002.  The matter is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  A rating decision dated November 2, 1992, denied service 
connection for bronchitis and chronic obstructive pulmonary 
disease.  The veteran was informed of this determination in 
a letter dated November 12, 1992, which also provided him 
with a statement of his appellate rights.  

2.  A rating decision dated November 18, 1992, continued the 
denial of entitlement to service connection for bronchitis 
and chronic obstructive pulmonary disease.  

3.  The veteran's notice of disagreement with these 
determinations, dated November 16, 1992, was received on 
November 18, 1992.  

4.  A statement of the case addressing the foregoing issue 
was provided to the veteran and his representative in 
December 1992, but a substantive appeal was not thereafter 
received.  

5.  The veteran's application to reopen his claim of 
entitlement to service connection for bronchitis and chronic 
obstructive pulmonary disease (claimed as emphysema) was 
received on February 4, 2000, and granted in a rating 
decision the following June.  

6.  There was a tenable basis in the record for the RO in 
November 1992 to find that service connection was not 
warranted for bronchitis and chronic obstructive pulmonary 
disease.  The RO's determinations constituted a reasonable 
exercise of rating judgment.  


CONCLUSIONS OF LAW

1.  The rating decisions of November 2 and November 18, 
1992, denying the veteran's claim of entitlement to service 
connection for bronchitis and chronic obstructive pulmonary 
disease are final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.202, 
20.302, 20.1103 (2002).  

2.  The rating decisions of November 2 and November 18, 
1992, denying service connection for bronchitis and chronic 
obstructive pulmonary disease were not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.105(a) (2002).  

3.  The criteria for an effective date earlier than February 
4, 2000, for the grant of service connection for chronic 
obstructive pulmonary disease with a history of bronchitis 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
except for the amendment relating to claims to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision 
will apply the regulations implementing the VCAA as they 
pertain to the claims at issue.

The veteran's informal claim for the benefit at issue on 
this appeal was received in July 2000, when his notice of 
disagreement with the effective date assigned for the grant 
of service connection was received.  The notice of 
disagreement also essentially alleged clear and unmistakable 
error in the rating decisions of November 1992.  No 
particular form was required in order to claim entitlement 
to this benefit.  Thus, there is no issue as to provision of 
a form or instructions for applying for the claimed 
benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In September 2000, the RO provided the veteran 
and his representative a statement of the case.  A 
supplemental statement of the case was furnished in 
September 2001.  Statements of the case with respect to the 
clear and unmistakable error issue were provide in January 
and March 2002.  These documents set forth the legal 
criteria governing the issue in contention, listed the 
evidence considered by the RO, and offered an analysis of 
the facts as applied to the legal criteria set forth 
therein, thereby informing the veteran of the information 
and evidence necessary to substantiate his claim.  The 
statements of the case issued in January and March 2002 
following the Board's remand the previous December set forth 
the regulations implementing the VCAA, including the 
provisions of 38 C.F.R. § 3.159(b)(1) pertaining to the duty 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In addition, in correspondence dated in April 2001 and 
January 2002, the RO informed the veteran of the provisions 
of the VCAA and of the evidence necessary to substantiate 
his claim.  In statements dated in April 2001, September 
2001, and March 2002, the veteran stated that he had no 
further evidence to submit and requested that his case be 
forwarded to the Board for disposition.  The record shows 
that VA has informed the veteran of the type of information 
and evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  The 
RO has obtained the VA examination reports pertinent to this 
appeal and has associated them with the record.  The RO has 
also received private treatment reports that show treatment 
for increasingly severe respiratory disability.  However, 
these reports, which are dated years subsequent to the prior 
final rating decisions, were all received in conjunction 
with the veteran's application to reopen his service 
connection claim in February 2000.  Neither the veteran nor 
his representative has identified additional sources of 
evidence that could furnish evidence relevant to the issue 
before the Board.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The issue is 
entitlement to an earlier effective date  A medical 
examination or opinion is immaterial to the determination 
because, as indicated below, the RO has assigned the earlier 
effective date warranted under the law in the absence of 
clear and unmistakable error in the prior final rating 
decisions of November 1992.  However, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that the provisions of the VCAA do not apply to claims of 
clear and unmistakable error in prior final rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further, especially in view of the 
procedural posture of the case.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Earlier Effective Date

The record shows that the veteran's original claim of 
entitlement to service connection for respiratory disability 
was received in May 1992.  A rating decision dated November 
2, 1992, denied service connection for bronchitis and 
chronic obstructive pulmonary disease.  The veteran was 
informed of this determination in a letter dated November 
12, 1992, and was provided with a statement of his appellate 
rights.  A rating decision dated November 18, 1992, 
continued the denial of entitlement to service connection 
for bronchitis and chronic obstructive pulmonary disease.  

The veteran's notice of disagreement with these 
determinations, dated November 16, 1992, was received on 
November 18, 1992.  Accordingly, a statement of the case 
addressing the issue of entitlement to service connection 
for bronchitis and chronic obstructive pulmonary disease was 
provided to the veteran and his representative in December 
1992.  However, a substantive appeal with respect to these 
issues was not thereafter received.  The underlying rating 
decisions therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.202, 20.302, 
20.1103.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The veteran's application to reopen his claim of entitlement 
to service connection for bronchitis and chronic obstructive 
pulmonary disease (claimed as emphysema) was received on 
February 4, 2000, and granted in a rating decision the 
following June.  The grant of service connection was based 
primarily on the recent opinions of private and VA examiners 
who related the veteran's chronic obstructive pulmonary 
disease to episodes of bronchitis in service.  The RO 
established the effective date for the grant of service 
connection as February 4, 2000, the date of receipt of the 
application to reopen the previously and finally denied 
claim.  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is 
the date of receipt of the application to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2002).  
See 38 C.F.R. § 3.400(r) (2002) (to the same effect).  A 
claimant may not receive an effective date earlier than the 
date of the application to reopen a previously and finally 
denied claim.  Smith v. West, 11 Vet. App. 134, 138 (1998); 
see Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (effective 
date for reopened claim cannot be the date of the original 
claim).  

The record is devoid of any indication whatsoever of any 
desire to reopen his claim for service connection for 
bronchitis and chronic obstructive pulmonary disease before 
the receipt of his application on February 4, 2000.  See 
38 C.F.R. § 3.1(p) (2002) (defining a claim or application 
as "a formal or informal communication in writing requesting 
a determination of entitlement[,] or evidencing a belief in 
entitlement, to a benefit").  The RO assigned the earliest 
effective date that the law allows when a claim is granted 
after new and material evidence is received.  

However, the veteran argues that the rating decisions of 
November 2 and November 18, 1992, were clearly and 
unmistakably erroneous in denying his original claim for 
service connection for bronchitis and chronic obstructive 
pulmonary disease.  The veteran contends that the evidence 
before the rating board in November 1992 established that 
his chronic obstructive pulmonary disease was due to 
bronchitis manifested in service.  In essence, he maintains 
that the evidence used to service-connected his chronic 
obstructive pulmonary disease in June 2000 was essentially 
the same as the evidence used to deny an identical claim in 
November 1992.  He further contends that the rating decision 
of November 18, 1992, was done to preclude a successful 
appeal at that time.  This, the veteran contends, "shows 
prejudice against this veteran, and was clear and 
unmistakable error" in that the RO did not fully develop the 
claim or assist the veteran by ordering a VA examination or 
seeking a medical opinion on any possible linkage between 
the findings in service and his current respiratory 
disability.  This is reinforced, the veteran claims, by the 
fact that the RO ordered a VA examination in May 2000 that 
linked his inservice symptoms to his current chronic 
obstructive pulmonary disease.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error, but where 
the evidence establishes clear and unmistakable error, the 
prior decision will be reversed or amended.  

However, a determination that there was clear and 
unmistakable error in unappealed prior rating determinations 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decisions.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  

The veteran's service entrance examination was negative for 
complaints or findings of respiratory disability.  Although 
he had episodes of bronchitis in service, the pertinent 
diagnosis on VA examination in October 1992 was history and 
examination compatible with mild chronic obstructive 
pulmonary disease.  The examiner noted the veteran's claim 
that that he had been told in the Air Force that he had 
bronchitis.  The veteran stated that his symptoms began in 
Thailand in 1971.  After that, he would notice intermittent 
sneezing, history of sinusitis and history of nasal polyps.  
He said that he had had a recurrence of symptoms of scratchy 
eyes, mucus in the eyes, nasal congestion "and occasionally 
one of his ears if one of his nostrils were closed."  The 
veteran reported that he worked for Coca-Cola in the Virgin 
Islands from 1975 to 1978, when he said that he had 
pulmonary problems.  He then worked as a real estate 
property coordinator for the Hernando County, Florida, 
government, where he was employed at the time of the 
examination.  He related that after Thailand, he had 
occasional wheezing but denied dyspnea on exertion except 
when playing basketball.  He stated that he smoked less than 
one pack a day.  He indicated that he had been smoking for 
at least 10 years.  He reported that he had had small 
amounts of white to clear phlegm in the morning for at least 
10 years and that he occasionally got green phlegm from his 
nose.  His symptoms were not seasonal.  He indicated that 
his symptoms had recently increased and related some of his 
problems to duty in Thailand in 1971.  He had noticed more 
pulmonary problems since then.  The examiner noted that 
records from this time period were not available for review.  
It was reported that the veteran had a history of allergies 
and had seen allergists previously.  

The veteran's initial service connection claim was not 
received until nearly 18 years following separation.  Thus, 
the VA examiner in October 1992, while noting the veteran's 
history of respiratory symptoms during and following 
service, nevertheless found no evidence for a connection 
between the diagnosed chronic obstructive pulmonary disease 
and the episodes in 1971.  The record thus contravenes the 
veteran's assertion that the RO did not obtain a VA 
examination or a medical opinion with respect to the issue 
of a possible linkage between the inservice bronchitis and 
the much later diagnosed chronic obstructive pulmonary 
disease.  

The rating board in November 1992 was initially faced with a 
record that indicated that when the veteran was examined for 
service separation, recurrent bronchitis treated with 
medication was noted since entry into service.  However, the 
VA examiner had found no link between the inservice 
respiratory manifestations and the mild chronic obstructive 
pulmonary disease that he diagnosed many years later.  The 
rating board was precluded by the holding in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), which prohibited 
medical opinions not based on independent medical evidence, 
from substituting its judgment for that of the VA examiner.  
See Futch v. Derwinski, 2 Vet. App. 204, 206-7 (1992) 
(holding that the opinion of a regional office rating board 
has "no evidential value").  

Contrary to the veteran's contentions, the evidence before 
the rating board in June 2000 was materially different from 
the evidence before the rating board in November 1992.  On 
the latter occasion, there was the favorable opinion of the 
VA examiner following a pulmonary examination.  That opinion 
was to the effect that on review of the veteran's service 
medical records, there was evidence of recurrent episodes of 
bronchitis, and possibly even early chronic bronchitis, from 
1969 to 1974, and that it was probable that his early 
bronchitis later developed into chronic obstructive 
pulmonary disease.  Just as the opinion in 1992 could not be 
ignored, this opinion could not be disregarded, especially 
in light of the favorable opinion of Dr. Shahrour, a board 
certified pulmonologist, rendered in January 2000.  Service 
connection was therefore granted.  

The Board observes that clear and unmistakable error is the 
kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  The rating board's 
decision to deny the claim on the evidence of record in 
November 1992 was an exercise of rating judgment that cannot 
now be said to constitute the kind of clear and unmistakable 
error defined by Fugo because a disagreement with how the RO 
evaluated the facts before it is inadequate to raise such a 
claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Given 
the adverse medical opinion then of record, the rating board 
in November 1992 was essentially compelled to deny the 
claim.  

Moreover, any failure on the part of VA at that time to 
assist the veteran in the development of facts relevant to 
his claim cannot form the basis for a claim of clear and 
unmistakable error because a breach of the duty to assist, 
if it existed, creates only an incomplete rather than an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  

The record shows that the RO in September 1992 requested 
that the veteran furnish evidence of continuity of treatment 
for bronchitis from his separation from service until the 
present.  (Technically, the RO should have requested 
evidence of a continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  However, continuity 
of symptomatology is usually shown by treatment reports.)  
The veteran submitted a number of lay witness statements, 
which were to the effect that since his discharge, he had 
had upper respiratory problems.  However, while the lay 
witness statements constituted evidence of continuing upper 
respiratory complaints, the determination whether the 
veteran's symptomatology constituted a chronic respiratory 
disorder that could be attributed to complaints and findings 
noted in service called for medical expertise, which the lay 
witnesses could not provide.  See, e.g., Stadin v. Brown, 8 
Vet. App. 280, 284 (1995), and cases cited therein.  The 
simple fact is that the VA examiner did not find an 
etiological relationship.  

Moreover, the private medical reports associated with the 
record and before the rating board on November 18, 1992, did 
not show continuing respiratory complaints since separation 
from service.  These reports began in October 1984, more 
than 10 years following service, even then do not show 
continuing pertinent complaints.  Indeed, when examined by 
Dr. Ebert in June 1987, it was noted that he had smoked a 
pack and a half of cigarettes a day for about 10 years.  The 
veteran related one episode of bronchitis but said that he 
was never hospitalized, and the only pertinent diagnosis was 
history of smoking.  When seen by Dr. Ebert in August 1988, 
it was reported that the veteran had been unable to cut back 
on his smoking habit.  An examination on an initial office 
visit to Dr. Akel in August 1991 was negative for 
complaints, findings, or history of bronchitis or chronic 
obstructive pulmonary disease.  The diagnostic impressions 
included bronchitis when the veteran was seen in November 
1991, but the medical evidence of record was otherwise 
negative for chronic bronchitis at that time.  

Furthermore, the record does not contain any persuasive 
indication that there were other medical reports that could 
have been obtained and associated with the record in 1992 
that would have changed the outcome reached by the rating 
board.  The record indicates that chronic obstructive 
pulmonary disease was diagnosed for the first time on the VA 
examination of October 1992 (and even then, the diagnosis 
was somewhat equivocal).  Private pulmonary function tests 
and chest x-rays that were of record when the rating board 
again considered the issue on November 18, 1992, did not 
indicate the presence of chronic obstructive pulmonary 
disease.  It is highly improbable that other medical 
reports, if extant, would have done so.  Even if chronic 
obstructive pulmonary disease were shown, it does not 
inevitably follow that any diagnosed chronic obstructive 
pulmonary disease would have been attributed to service.  
See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) 
(expressly holding that in order to prove the existence of 
clear and unmistakable error, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision), cert. denied, 528 U.S. 967 (1999).  

The veteran seems to suggest that had the records that were 
before the rating board on November 18, 1992, been before 
the VA examiner on October 1, 1992, a different outcome 
would have occurred.  However, this is highly speculative, 
indeed unlikely given the actual history of complaints, 
findings and treatment contained in the private medical 
evidence considered on November 18, 1992.  It is notable 
that although the veteran was informed of the development of 
his claim in the statement of the case issued in December 
1992, he did not request another VA examination or otherwise 
request further development of the medical evidence.  He did 
nothing.  

The Board notes, moreover, that any failure on VA's part to 
assist the veteran in 1992 in the development of facts 
relevant to his claim cannot form the basis for a claim of 
clear and unmistakable error because a breach of the duty to 
assist, if it existed, creates only an incomplete rather 
than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994).  

Finally, the Board has considered the veteran's contention 
that the rating decision of November 18, 1992, was done to 
preclude a successful appeal at that time and that this 
shows prejudice against the veteran.  The record shows, 
however, that the notice of disagreement received on 
November 18, 1992, was dated two days earlier, at a time 
when the only action taken was the rating decision earlier 
that month, of which he was informed on November 12, 1992.  
It appears that the rating decision of November 18, 1992, 
was done primarily to address the private medical evidence 
covering the period from October 1984 to November 1991 and 
that the veteran was informed of this determination in the 
statement of the case issued the following December.  There 
was no harm to the veteran in this.  The RO was obligated to 
review all of the evidence of record, which it accomplished 
through the rating determination of November 18, 1992.  The 
veteran had already initiated an appeal and in his notice of 
disagreement requested that a statement of the case be 
issued.  This was done, and the veteran was specifically 
advised of the additional step necessary to perfect his 
appeal.  There is no showing that he was somehow precluded 
from submitting a substantive appeal simply because the RO 
addressed additional evidence in a rating determination the 
previous November.  The decision to submit a substantive 
appeal was his to make.  Whether he felt at the time that 
the rating decision of November 18, 1992, marshaled the 
evidence in such a way that might have precluded a favorable 
result on appeal is unknown.  The statement of the case 
issued in December 1992 reflected the opinion of the VA 
examiner the previous October that there was no evidence of 
a connection between the diagnosed chronic obstructive 
pulmonary disease and the episodes in service in 1971.  
Thus, he was informed of the state of the record and had 
ample time to perfect his appeal.  Prejudicial action by the 
RO simply cannot be inferred from his inaction.  

After a careful review of the pertinent evidence of record, 
the Board concludes that clear and unmistakable error is not 
shown in the rating decisions of November 1992.  It follows 
that the claim of entitlement to an effective date earlier 
than February 4, 2000, for the grant of service connection 
for chronic obstructive pulmonary disease with a history of 
bronchitis must be denied.  


ORDER

An effective date earlier than February 4, 2000, for the 
grant of service connection for chronic obstructive 
pulmonary disease with a history of bronchitis, to include 
on the basis of clear and unmistakable error in rating 
decisions of November 2 and November 18, 1992, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

